DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Mr. Steven Elleman on 03/01/2022.

The application has been amended as follows: 
In the Claims:
Claim 3, line 2, after “N detection signals,” add --wherein N is an integer equal to or greater than two,--.
Claim 5, line 3, after “H-level”, add --(1)--;
	 line 3, after “L-level”, add --(0)--;
	 line 4, after “Hi-Z”, add --(a high impedance)--.

---------------------------------------------END OF AMENDMENT----------------------------------------------------



Reasons for Allowance

Claims 1-11 are allowed over the cited prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 11, Richley et al. (US 5,437,057) (figure 6) disclose a communication circuit and a method performed by a communication circuit, the communication circuit comprising: a first coupler (14’ for near-field coupling) configured to be electromagnetically coupled to a coupler of an entity (base station) with which the communication circuit communicates; a first port (T-R switch 13’) configured to receive transmission data transmitted from the first coupler and output received data received by the coupler; a transmitting path through which the transmission data is transmitted from the first port to the first coupler; a receiving path through which the received data is transmitted from the first coupler to the first port; a transmitter disposed in the transmitting path, the transmitter being configured to output the transmission data received from the first port to the first coupler; a receiver disposed in the receiving path, the receiver being configured to restore the received data received through the first coupler (column 7, lines 1-60). And Hirao et al. (US 5,313,198) (figures 1 and 2) disclose a communication circuit and a method performed by a communication method, the communication circuit comprising: a first coupler (L1 and L2) configured to be electromagnetically coupled to a coupler (L3) of an entity (2) with which the communication circuit communicates (column 1, lines 10-17); a first port (amplifiers 16 and 18) configured to receive transmission data transmitted from the first coupler and output received data received by the coupler; a transmitting path through which the transmission data is transmitted from the first port to the first coupler; a receiving path through which the received data is transmitted from the first coupler to the first port; a transmitter disposed in the transmitting path, the transmitter being configured to output the transmission data received from the first port to the first coupler; a receiver disposed in the receiving path, the receiver being configured to restore the received data received through the first coupler (column 7, line 29 – 
Claims 2-10 are allowed for being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/15/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shin (US 2001/0050905) discloses a device and method for switching transmission direction for a half-duplex communication apparatus includes a data transmission detector connected to a universal asynchronous receiver transmitter (UART) via a sending line and a direction-switching rule executor connected to a half-duplex communication interface driver having a signal subtraction function via a direction control line.
Kusashima et al. (US 10,397,921) teach a terminal communicating with a base station by using an FDD cell and a TDD cell includes a reception unit that performs reception over a PDCCH transmitted using a DCI format; where the TDD cell is configured as a primary cell for the terminal, a first uplink reference UL-DL configuration used for determining an interval between reception of the PDCCH indicating transmission of a PUSCH and the transmission of the PUSCH is configured for the TDD cell.
Bontu et al. (US 11,108,426) disclose a wireless communication device receives an indication of timing alignment of a discontinuous reception (DRX) duration, determines a timing alignment for a reception/transmission (RX/TX) switching pattern of the wireless communication device based on the timing alignment of the DRX duration, and performs half-duplex (HD) communication with a radio access node according to the RX/TX switching pattern having the determined timing alignment.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645